KNAPPEN, Circuit Judge
(dissenting). I am unable to concur in the reversal of this case. I think the indictment sufficient, and that it falls within the rule, sustained by a long line of authorities, that generally, in an indictment for a statutory offense, it is sufficient to describe the offense in the words of the statute, and it is for the defendant to show that greater particularity is required by rea*40son of the omission from the statute of some element of the offense. Ledbetter v. United States, 170 U. S. 606, 612, 18 S. Ct. 774, 42 L. Ed. 1162; Armour Packing Co. v. United States, 209 U. S. 56, 57, 84, 28 S. Ct. 428, 52 L. Ed. 681; Dierkes v. United States (C. C. A. 6) 274 F. 75, 77, 78, 79, and headnote No. 2, certiorari denied 257 U. S. 646, 42 S. Ct. 55, 66 L. Ed. 414; Eudner v. United States (C. C. A. 6) 281 P. 516, 518, certiorari denied 260 U. S. 734, 43 S. Ct. 95, 67 L. Ed. 487; Newton Tea & Spice Co. v. United States (C. C. A. 6) 288 P. 475.
I think the indictment sufficiently states the statutory elements, and is as definite as the indictments in some df the cases above cit•ed. I cannot think that the failure of the indictment to state how the $10,000 in value alleged to have been concealed was made up— how many and what specific items of different kinds of merchandise — renders the indictment insufficient. Keslinsky v. United States (C. C. A. 5) 12 F.(2d) 767. In the nature of things, such detailed information on the part of the government would be impossible to obtain. The testimony indicates that for a considerable period antedating bankruptcy defendant was engaged in wrongful conduct, and, inferably, in direct preparation for the expected bankruptcy.
In my opinion, the record, considered in its entirety, presents no reversible error. I think there was substantial evidence to support the conviction. The ease seems to me to fall within the mischief sought to be prevented by section 269 of the Judicial Code, as amended by Act Peb. 26, 1919 (Comp. St. § 1246), which requires the court to give judgment “without regard to technical errors, defects, or exceptions which do not affect the substantial rights of the parties,” and section 1691, U. S. Comp. Stat. 1916, which provides that “no indictment found and presented by a grand jury in any * * * court of the United States shall be deemed insufficient, nor shall the trial, judgment, or’ other proceeding thereon be affected by reason of any defect or imperfection in matter of form only, which shall not tend to the prejudice of the defendant.”